Citation Nr: 1760313	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-08 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected post-operative reconstruction of the right anterior collateral ligament with partial meniscectomy and degenerative joint disease, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988.  He died in April 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that continued a 10 percent disability rating for the service-connected post-operative reconstruction of the right anterior collateral ligament with partial meniscectomy and degenerative joint disease.  The Veteran timely perfected a substantive appeal.

Unfortunately, during the course of the appeal, the Veteran died in April 2017. 
The surviving spouse of the Veteran filed a request to be substituted as the appellant, and, in July 2017, she was notified that she met the basic eligibility for substitution as the spouse of the Veteran as the claimant in his appeal.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

The Veteran's service-connected right knee disability was manifested by 125 degrees of flexion and zero degrees of extension, with no objective evidence of instability.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected post-operative reconstruction of the right anterior collateral ligament with partial meniscectomy and degenerative joint disease, for accrued benefits purposes, have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in November 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017). 

Knee disabilities are rated according to the varying types of functional impairments 
that may be present.  Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides disability ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved; in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2017).  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then Diagnostic Code 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General 
Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 (flexion) or Diagnostic Code 5261 (extension).  Hence, if a claimant has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under Diagnostic Code 5003-5010.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98 (August 14, 1998) (clarifying that, to receive separate ratings on this basis, the Veteran must at least have sufficient limitation of motion to meet the threshold minimum requirements for a zero percent rating under either Diagnostic Code 5260 or 5261, for flexion or extension respectively, or have pain causing additional limitation of motion to at least these extents).  It is also possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

A VA examination report dated in November 2012, in pertinent part, shows a diagnosis of post-operative reconstruction of the right anterior collateral ligament with partial meniscectomy with degenerative joint disease.  The Veteran reported that his right knee pain had gotten worse over time.  He described that with activities he would have swelling in his knee.  He added that the pain in his knee was a four or five on a scale of 10, and that during a period of exacerbation, it would reach an eight on a scale of 10. He indicated that the exacerbations could last for several hours to a couple of days, during which his activities would be limited by 20 percent.  He did not take daily medication for his condition, but would take over-the-counter pain medication on occasion.  Physical examination revealed 125 degrees of flexion, with no objective evidence of pain; and zero degrees of extension, with no objective evidence of pain.  The findings were the same following repetitive use testing, with less movement than normal.  Muscle strength was normal.  Joint stability in the right knee was within normal limits.  There was no patellar subluxation and no additional conditions.  There was a history of meniscectomy with frequent episodes of pain and effusion.  There was residual scarring.  The Veteran reported the regular use of a knee brace.  X-rays revealed a mild tricompartmental arthritic change with an anterior cruciate ligament reconstruction noted.  Functional impact was said to be pain in the knee that prevented him from climbing stairs during an exacerbation.  In his line of work, he might need to go up and down stairs.

A private medical record from D. M. E., M.D., dated in October 2012, shows ongoing reported pain in the right knee.  There was significant joint line tenderness.  He lacked a couple of degrees of full extension and could flex fairly well.  There was no numbness, but there was small effusion.

A private medical record from J. B., D.O., dated in January 2014, shows that the Veteran was diagnosed with osteoarthritis of the knee with symptoms that were progressive.  The Veteran reported increased difficulty with his job and activities of daily living, including exercise.  Physical examination revealed good range of motion and no swelling with good stability.  There was some crepitation in the knee on motion and good strength.  There was good neurovascular status to the leg.  There was no significant joint space narrowing but there were some changes about the knee indicative of at least mild arthritis.

VA outpatient treatment records dated through August 2015 show intermittent treatment for symptoms associated with the Veteran's right knee disability.

Having carefully considered the Veteran's claim, the Board finds that the preponderance of the evidence shows that, during the entire time period in question, the Veteran's right knee disability was manifested by pain, with varying degrees of severity with effusion.  The Veteran demonstrated normal extension to zero degrees, with flexion limited to no less than 125 degrees, including after repetition. There was also no evidence that his pain (or any other symptoms, such as lack of endurance or fatigability) resulted in any additional functional loss in his range of motion.  As such, under Diagnostic Code 5260, a 10 percent disability rating is not warranted as flexion was not limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Similarly, as there is no evidence of extension limited to more than zero percent, the assignment of a disability rating greater than noncompensable under Diagnostic Code 5261 would not be warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Consideration has been given to assigning a higher disability rating based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements. However, in the aforestated examinations of record, there was no additional loss of range of motion or functional impairment following repetitive use.  Additionally, even when additional functional loss is considered, there is no persuasive evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant the next higher disability rating of 20 percent in the right knee.  In reviewing the symptoms and other evidence of record, there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37.

In an effort to afford the Veteran the highest possible rating, the Board has considered his right knee disability under all other potentially applicable diagnostic codes.  The evidence does not show that the Veteran experienced ankylosis in his right knee joint, as he was able to demonstrate movement in the right knee.  In addition, there is no evidence that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

The Board has considered the Veteran's right knee disability under Diagnostic Code 5257, which provides for knee impairment with recurrent subluxation or lateral instability.  In this case, in November 2012, there was no evidence of instability, and in January 2014, it was specifically indicated that stability was good.

Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because the medical evidence of record does not show that there is dislocation with frequent episodes of locking  of the joint.  While the evidence of record does show intermitted reports of effusion and pain of the right knee joint, there is no evidence of locking.  Because the requirements of Diagnostic Code 5258 are written in the conjunctive, the Veteran's symptoms must also manifest episodes of locking into the joint.  Therefore, the assignment of a 20 percent disability rating under this diagnostic code provision would not be warranted.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  The medical evidence of record has not shown that the Veteran has undergone symptomatic removal of the semilunar cartilage of the knee as a result of his service-connected disability. Therefore, separate consideration under Diagnostic Code 5259 is not warranted. 
The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities as a result of his service-connected right knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

In light of the foregoing, the Board finds that the currently assigned 10 percent disability rating is appropriate for degenerative arthritis established by X-ray findings that is not otherwise manifested by a compensable degree of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has considered the statements of the Veteran as to the extent of his right knee symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Consideration has been given to the assignment of additional "staged ratings" since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  However, there appears to be no identifiable period during which the right knee disability warranted a different disability rating than currently assigned.

Finally, the Board finds that the Veteran's right knee disability does not warrant 
referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

A disability rating greater than 10 percent for service-connected post-operative reconstruction of the right anterior collateral ligament with partial meniscectomy and degenerative joint disease, for accrued benefits purposes, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


